BARKDULL, Judge
(concurring in part; dissenting in part).
I concur in the opinion authored by Judge Hendry, except that part of footnote1 which would indicate that a cause [after hearing and trial] could be returned by a circuit judge to the assessing authorities. I believe, under Art. V, § 6(3) of the Constitution of the State of Florida of 1885, As Amended, and § 196.-01, Fla.Stat. (1967),2 the circuit court was required to determine the legality of the assessment from the evidence submitted by the parties.

. In this connection, see Chapter 69-140 enacted by the 1969 Legislature.